DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 06/01/2022. 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Hseih does not disclose or suggest the above-noted features of claim 16. FIG. 19 of Hseih teaches that each reset (RST) occurs at the same time as the readout, and the laser of Hseih is first integrated and read out while turned on before being integrated and read out while turned off. In the first instance the laser of Hseih is turned on, the "second frame" of claim 16, which is associated with the "emission state" of claim 16, cannot be "after the second reset" because FIG. 19 of Hseih teaches that each reset occurs at the same time as the readout. Therefore, Hseih fails to disclose or suggest the above-noted features of claim 16 because there is no reset before the "second frame" of claim 16. Instead, as explained above, Hseih teaches the "second reset" occurs at the same time as the "second frame."

    PNG
    media_image1.png
    834
    1603
    media_image1.png
    Greyscale
Examiner’s Response: Examiner respectfully disagrees. The second reset is a reset of a prior ToF operation and is not shown in Figure 19. Hseih discloses the ToF operation of Figure 19 is performed multiple times as seen in Figure 9 and described in paragraphs 0094-0100. Provided below is a reproduction of Figure 19 including a previous ToF operation.

As seen above, the first frame occurs after a first reset and a first integration while the light generator is in a non-emission state. Further, the second frame is after a second reset and a second integration while the light generator is in an emission state.
Therefore, Hseih is seen to disclose the claimed limitation.



Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22 recites “wherein the second reset, the second reset, and the second frame…” in line 3. Examiner suggests amending the limitation to “wherein the second reset, the second integration, and the second frame…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hseih et al. (US 2020/0386540 A1) in view of Kishimoto et al. (US 2018/0227475 A1).

Regarding claim 16, Hseih teaches a system (Hseih, Figs. 1 and 8) comprising: 
a light generator configured to emit a light wave (Hseih, Figs. 1 and 8, Emitter 801, Paragraph 0084); and 
a time-of-flight image sensor (Hseih, Fig. 1, Sensor 110, Paragraph 0057, Fig. 8, Sensor 802) including a plurality of pixel circuits (Hseih, Paragraphs 0057 and 0075-0076), respective pixel circuits of the plurality of pixel circuits (Hseih, Fig. 17, Paragraph 0129) individually including 
a photoelectric conversion device (Hseih, Fig. 17, photodiodes PD1-PD4), and 
a floating diffusion (Hseih, Fig. 17, Floating diffusions FD1 and FD2); and 
a control circuit (Hseih, Fig. 8, active depth controller 810 and/or Processor 804, Paragraph 0087 and 0089, The active depth controller 810 and/or Processor 804 control the sensor and emitter.) configured to 
control a first reset of respective floating diffusions in the respective pixel circuits (Hseih, Fig. 17, RST1, Fig. 19, Paragraph 0135, The first reset (Reset of RST1) is a reset occurring before the “laser off” integration time or said differently, the first reset is the last reset of the “laser on” readout time.), and 
control a second reset of the respective floating diffusions (Hseih, Fig. 17, RST1, Fig. 19, Paragraph 0135, A reset is performed before exposure. The second reset (Reset of RST1) is a reset occurring before the “Laser On” integration time (not shown).); and 
control the light generator (Hseih, Fig. 19, Emitted Light, Paragraph 0056); and
a signal processing circuit (Hsieh, Fig. 8, Signal Processor 812, Paragraph 0088) configured to 
read out a first data signal from the respective floating diffusions during a first frame (Hseih, Fig. 19, Readout of “Laser Off” signal of TG_2n (TG1-TG7)), the first frame being after the first reset (Hseih, Fig. 19, Paragraph 0135, The first reset is a reset occurring before the “Laser Off” integration time.) and after a first integration (Hseih, Fig. 19, Paragraph 0135,  Integration time of “Laser Off”.) of respective photoelectric conversion devices in the respective pixel circuits while a light generator is in a non-emission state (Hseih, Fig. 19, “Laser Off”), 
read out a second data signal from the same respective floating diffusions during a second frame that is distinct from the first frame (Hseih, Fig. 19, Readout of “Laser On” signal of TG_2n (TG1-TG7)), the second frame being after the second reset (Hseih, Fig. 19, Paragraph 0135, The second reset is a reset occurring before the “Laser On” integration time (not shown).) and after a second integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On”.) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”).
However, Hseih does not explicitly state generate a third data signal by subtracting the first data signal from the second data signal, the third data signal being indicative of a light signal emitted by the light generator and reflected off an object. Examiner notes Hseih teaches capturing first data with the light emitter activated and second data with the light emitter deactivated and compensate for background light by subtracting a relatively dark onset signal from the phases of raw signals. However, Hseih does not explicitly state generate a third data signal by subtracting the first data signal from the second data signal (Hseih, Paragraph 0135, “In an aspect, the RS sensor may compensate (or “cancel”) background light (e.g., ambient light or noise) by capturing an additional frame while an emitter (such as the emitter 801 of FIG. 8) is deactivated. Accordingly, the RS sensor may subtract a relatively dark onset signal from the phases of raw signals (e.g., S.sub.0 and S.sub.180) when generating depth information.”).
In reference to Kishimoto et al. (hereafter referred as Kishimoto), Kishimoto teaches reading out a first data signal of respective photoelectric conversion devices in respective pixel circuits (Kishimoto, Fig. 2, Paragraph 0039) while a light generator is in a non-emission state (Kishimoto, Fig. 3, A2 light emission/exposure period, Paragraph 0051), 
reading out a second data signal of the respective photoelectric conversion devices while the light generator is in an emission state (Kishimoto, Fig. 3, A0 and A1 light emission/exposure period, Paragraphs 0049-0050), and 
generating a third data signal by subtracting the first data signal from the second data signal, the third data signal being indicative of a light signal emitted by the light generator and reflected off an object (Kishimoto, Paragraph 0051).
These arts are analogous since they are since they are both related to time of flight sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hseih with the explicit teaching of subtracting the first data (with no light emission) from the second data (with light emission) to remove or suppress background light such as sunlight and offset components such as dark current components (Kishimoto, Paragraph 0051). 
Claims 1 and 9 are rejected for the same reasons as claim 16.

Regarding claim 17, the combination of Hseih and Kishimoto teaches the system according to claim 16 (see claim 16 analysis), wherein the respective photoelectric conversion devices are electrically connected to respective first taps (Hseih, Fig. 17, RST1, SF_Amp1, SEL1 and Vout1) and respective second taps (Hseih, Fig. 17, RST2, SF_Amp2, SEL2 and Vout2) opposite to the respective first taps, and wherein the respective first taps include first respective floating diffusions that are the respective floating diffusions (Hseih, Fig. 17, FD1, Paragraphs 0129-0130).
Claim 2 is rejected for the same reasons as claim 17.

Regarding claim 18, the combination of Hseih and Kishimoto teaches the system according to claim 17 (see claim 17 analysis), wherein the respective second taps include second respective floating diffusions (Hseih, Fig. 17, FD2) that are distinct from the first respective floating diffusions (Hseih, Fig. 17, FD1), wherein the control circuit is further configured to control a third reset (Hseih, Fig. 17, RST2, Fig. 19, The third reset (Reset of RST2) is a reset before the integration time of the “Laser Off” integration time) of the second floating diffusion and control a fourth reset (Hseih, Fig. 17, RST2, Fig. 19, Paragraph 0135, A reset is performed before exposure. The fourth reset (Reset of RST2, not shown) is a reset occurring before the “Laser On” integration time) of the second floating diffusion, and wherein the signal processing circuit is further configured to 
read out a fourth data signal from the second respective floating diffusions during a third frame (Hseih, Fig. 19, Paragraph 0135, The fourth data signal is the readout of the signal for TG_2n+1 (TG2-TG8) of “Laser Off”), the third frame being after the third reset and after a third integration (Hseih, Fig. 19, Paragraph 0135,  Integration time of “Laser Off”.) of the respective photoelectric conversion devices while the light generator is in a non-emission state (Hseih, Fig. 19, “Laser Off”), 
read out a fifth data signal (Hseih, Fig. 19, Readout of “Laser On” signal of the signal for TG_2n+1 (TG2-TG8)) from the second respective floating diffusions during a fourth frame, the fourth frame being after the fourth reset and after a fourth integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On”) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”), 
generate a sixth data signal by subtracting the fourth data signal from the fifth data signal, the sixth data signal being indicative of the light signal emitted by the light generator and reflected off the object (Hseih, Paragraph 0135, Kishimoto, Paragraph 0051).
Claims 3 and 10 are rejected for the same reasons as claim 18.

Regarding claim 20, the combination of Hseih and Kishimoto teaches the system according to claim 18 (see claim 18 analysis), wherein the read out of the first data signal from the first respective floating diffusions is in parallel to the read out of the fourth data signal from the second respective floating diffusions (Hseih, Fig. 19, Paragraph 0135, The first data signal (TG_2n of the laser off period) and the fourth data signal (TG2n+1 of the laser off period) are read out from the first and second taps in parallel.).
Claims 5 and 12 are rejected for the same reasons as claim 20.

Regarding claim 7, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 3 (see claim 3 analysis), wherein the read out of the second data signal from the first respective floating diffusions is in parallel to the read out of the fifth data signal from the second respective floating diffusions (Hseih, Fig. 19, Paragraph 0135, The second data signal (TG_2n of the laser on period) and the fifth data signal (TG2n+1 of the laser on period) are read out from the first and second taps in parallel.).
Claim 14 is rejected for the same reasons as claim 7.

Alternatively, regarding claim 18, the combination of Hseih and Kishimoto teaches the system according to claim 17 (see claim 17 analysis), wherein the respective second taps include second respective floating diffusions (Hseih, Fig. 17, FD2) that are distinct from the first respective floating diffusions (Hseih, Fig. 17, FD1), wherein the control circuit is further configured to control a third reset (Hseih, Fig. 17, RST2, Fig. 19, The third reset (Reset of RST2) is a reset before the integration time of the “Laser Off” integration time of a different cycle than the cycle of the first and second data signals. That is, performing Figure 19 a first time for the first and second data signals may be considered to be a first cycle and performing Figure 19 again a second time may be considered to be a second cycle.) of the second floating diffusion and control a fourth reset (Hseih, Fig. 17, RST2, Fig. 19, Paragraph 0135, A reset is performed before exposure. The fourth reset (Reset of RST2, not shown) is a reset occurring before the “Laser On” integration time of the second cycle.) of the second floating diffusion, and wherein the signal processing circuit is further configured to 
read out a fourth data signal from the second respective floating diffusions during a third frame (Hseih, Fig. 19, Paragraph 0135, The fourth data signal is the readout of the signal for TG_2n+1 (TG2-TG8) of “Laser Off” of the second cycle.), the third frame being after the third reset and after a third integration (Hseih, Fig. 19, Paragraph 0135,  Integration time of “Laser Off” of the second cycle.) of the respective photoelectric conversion devices while the light generator is in a non-emission state (Hseih, Fig. 19, “Laser Off”), 
read out a fifth data signal (Hseih, Fig. 19, Readout of “Laser On” signal of the signal for TG_2n+1 (TG2-TG8) for the second cycle.) from the second respective floating diffusions during a fourth frame, the fourth frame being after the fourth reset and after a fourth integration (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On” of the second cycle.) of the respective photoelectric conversion devices while the light generator is in an emission state (Hseih, Fig. 19, “Laser On”), 
generate a sixth data signal by subtracting the fourth data signal from the fifth data signal, the sixth data signal being indicative of the light signal emitted by the light generator and reflected off the object (Hseih, Paragraph 0135, Kishimoto, Paragraph 0051).
Claims 3 and 10 are rejected for the same reasons as claim 18.

Regarding claim 6, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 3 (see alternative claim 3 analysis), wherein the read out of the first data signal from the first respective floating diffusions is not in parallel to the read out of the fourth data signal from the second respective floating diffusions (Hseih, Fig. 19, The first data signal is read in a first cycle and the fourth data signal is read in a second cycle different from the first cycle.).
Claim 13 is rejected for the same reasons as claim 6.

Regarding claim 8, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 3 (see alternative claim 3 analysis), wherein the read out of the second data signal from the first respective floating diffusions is not in parallel to the read out of the fifth data signal from the second respective floating diffusions (Hseih, Fig. 19, The second data signal is read in a first cycle and the fifth data signal is read in a second cycle different from the first cycle.).
Claim 15 is rejected for the same reasons as claim 8.

Regarding claim 21, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 1 (see claim 1 analysis), wherein the first frame (Hseih, Fig. 19, Readout of “Laser Off” signal of TG_2n (TG1-TG7)) is after and distinct from the first reset (Hseih, Fig. 19, Paragraph 0135, The first reset is a reset occurring before the “Laser Off” integration time.) and the first integration of respective photoelectric conversion devices in the respective pixel circuits while the light generator is in the non-emission state (Hseih, Fig. 19, Paragraph 0135,  Integration time of “Laser Off”.),  and wherein the second frame (Hseih, Fig. 19, Readout of “Laser On” signal of TG_2n (TG1-TG7)) is after and distinct from the second reset (Hseih, Fig. 19, Paragraph 0135, The second reset is a reset occurring before the “Laser On” integration time (not shown).) and the second integration of the respective photoelectric conversion devices while the light generator is in the emission state (Hseih, Fig. 19, Paragraph 0135, Integration time of “Laser On”.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hseih et al. (US 2020/0386540 A1) in view of Kishimoto et al. (US 2018/0227475 A1) in view of Kamiyama (US 2011/0199002 A1).

Regarding claim 22, the combination of Hseih and Kishimoto teaches the time-of-flight image sensor according to claim 1 (see claim 1 analysis), wherein the first reset, the first integration, and the first frame are sequentially performed over a first period of time and only associated with each other, wherein the second reset, the second reset, and the second frame are sequentially performed over a second period of time and only associated with each other (Hseih, Fig. 19, Paragraph 0135, Hseih states “During each readout period, the FD nodes (e.g., FD 1730 and FD 1767 of FIG. 17) operate as storage nodes, and the TG gates are deactivated (or “turned off”), allowing for the sensor to extract the accumulated charge before resetting the FD nodes for the next exposure cycle”. Therefore, readout of the FD is ended before the last reset of the readout. The reset at the end of the readout is used for the next exposure and is interpreted as “only associated” with the frame and integration period for the exposure it is reset for. The drawing and examiner note below is provided for clarity.).
However, the combination of Hseih and Kishimoto does not teach wherein the second period of time is after the first period of time.
In reference to Kamiyama, Kamiyama teaches wherein a time-of-flight image sensor (Kamiyama, Fig. 3, Paragraph 0003) captures a frame with light emission (Kamiyama, Fig. 4, Frame F2) after capturing a frame without light emission (Kamiyama, Fig. 4, Frame F1, Paragraphs 0082-0083).
These arts are analogous since they are both related to ToF imaging devices reducing ambient light. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hseih and Kishimoto with the method of capturing the light emission data after the non-light emission data as seen in Kamiyama.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Hseih and Kishimoto with the method of capturing the light emission data after the non-light emission data as seen in Kamiyama since it is a known alternative sequence for capturing a frame with light emission and a frame without light emission to reduce ambient light and would provide similar and expected results for canceling background light (e.g., ambient light or noise).

    PNG
    media_image2.png
    875
    1612
    media_image2.png
    Greyscale

Examiner note: It is commonly known that a reset operation before an integration and readout is associated with the integration and readout. For example:
Johnson et al. (US 2017/0366772 A1) shows in Figure 2, a reset operation 205 before the integration 210 and readout period 215.
Kim et al. (US 2014/0225173 A1) shows in Figure 3, a reset operation before the integration and readout period.
Additionally, it is known that the reset operation for a subsequent integration period may be considered to be separate from the readout period. For example:
Mauritzson (US 2009/0050943 A1) shows in Figure 5, a reset operation 296 is separate from the readout 298.
The references are not relied upon in the rejection and are merely provided to demonstrate various notions regarding the reset, integration and readout well known in the art.

Allowable Subject Matter
Claim 4, 11, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious:
“The time-of-flight image sensor according to claim 3, wherein the signal processing circuit is further configured to generate a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object, and output the seventh data signal.”

With regard to claim 11, prior art of record neither anticipates nor renders obvious:
“The method according to claim 10, further comprising: generating, with the signal processing circuit, a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object; and outputting, with the signal processing circuit, the seventh data signal.”

With regard to claim 19, prior art of record neither anticipates nor renders obvious:
“The system according to claim 18, wherein the signal processing circuit is further configured to generate a seventh data signal by adding together the third data signal and the sixth data signal, the seventh data signal being indicative of two light signals emitted by the light generator and reflected off the object, and output the seventh data signal.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698   


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698